—Judgment, Supreme Court, New York County (Donald Mark, J.), rendered July 15, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a predicate felon, to concurrent terms of 4Vi to 9 years, 4 Vi to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contention that the court improperly admitted testimony by police officers describing the roles played by street level drug dealers is without merit since the officers had sufficient experience with the street narcotics trade to provide brief background information for the jury’s understanding of the roles generally played in that trade (People v Gonzalez, 180 AD2d 553, lv denied 79 NY2d 1001). Moreover, this evidence did not impermissibly bolster the officers’ testimony because it served to explain why no drugs were recovered from defendant (People v Atkinson, 179 AD2d 563, lv denied 79 NY2d 943).
We have considered defendant’s remaining contentions and find them to be both unpreserved and without merit. Concur— Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.